998 F.2d 1009
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Rose MECKLEY, Petitioner.In re:  Rose Meckley, Petitioner.
Nos. 92-8034, 92-8035.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 25, 1993.Decided:  July 22, 1993.

On Petitions for Writs of Mandamus.
Rose Meckley, Petitioner Pro Se.
PETITION DENIED.
Before PHILLIPS, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Rose Meckley filed two petitions for a writ of mandamus in this Court on April 14, 1992, alleging unreasonable delay by the district court in ruling upon her civil actions.  We ordered, and have received, responses from the district court to both petitions, which relate to Nos. 92-8034/8035.*  In No. 92-8034, the district court explained that it cannot proceed because Meckley has never complied with a June 27, 1990, district court order directing her to amend her supplemental complaint and particularize the relief requested against the Defendants.


2
Although Meckley contends that she has not complied with the June 1990 order because the district court has failed to send her a copy of her supplemental complaint, she has not established that she is entitled to this service or that it is essential to her ability to comply with the district court's instructions.  Finding that Meckley has not established a clear right to the relief requested,  see In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir. 1988), we grant permission to proceed in forma pauperis but deny the petition in No. 92-8034.


3
We must also deny the petition in No. 92-8035.  It appears that portions of the record in this case are lost.  The district court's response states that it has only recently received a partial record in this case, and that it is attempting to reconstruct the file.  Since the record provides no reason to conclude that the district court is not acting as expeditiously as possible under the circumstances, we grant permission to proceed in forma pauperis but deny the petition in No. 928035 without prejudice to Meckley's right to seek mandamus relief at a later date if the court does not dispose of this case expeditiously.

PETITIONS DENIED


*
 Meckley's motion to deconsolidate these cases is denied